DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the instant specification [0011] refers to “process as defined in claim 1”.  It is noted that applicant’s referring to the claims is objected as it must fully define the scope of the invention, before referring to the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12-14, 18-19,  and 21-22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by JF Polymers Co LTD (WO 2016/201614 A1, as provided by the Applicant’s IDS).
For claim 1, JF Polymers Co LTD teach a method for treatment of polymers elements (product) obtained (made) by a powder-based additive manufacturing process (see [0002],[0009] [0033] states using binder-jetting, or SLS method) comprising:  applying on the element (product) a treating agent in liquid and/or gaseous form comprising at least one monovalent or polyvalent alcohol ([0036]-[0042] states using alcohols, see Figs 1-3C specifically showing liquid and/or gaseous mist used), and thereafter removing the treating agent ([0072]) and optionally recovering at least part of the treating agent (Fig 2 item 215-216 is able to optionally collect the treating agent). 
As for claims 2-4, JF Polymers Co LTD further teach the treating agent comprises at least one substituted or unsubstituted aliphatic/aromatic (C1-C10) alcohol ([0038]), wherein the alcohol is selected from ethanol, propanol, isopropanol, butanol…as claim (see [0038]); wherein the treating agent comprises at least one additional solvent ([0038]-[0039] states using water). The examiner notes that having one plasticizer in claim 4 is optional and therefore not required as part of the claim.
As for claims 5-6, JF Polymers Co LTD further teach wherein the additional solvent is ester, ethers, ketones, lactones…as claimed (see [0038] recites using ketones, ether, esters), and since claim 5 uses the term “and/or” the remaining part of the claim including using DMSO, plasticizers, aromatic/aliphatic esters, cycloaliphatic esters…or optional the plasticizer is at least one of phthalates, benzoates, citrates, adipates, sebacates, cyclohexane dicarboxylic acid alkyl esters, fatty oils or essential 
As for claim 9, JF Polymers Co LTD teach  further teach removing the treating agent via extraction of the vapor (see [0073]-[0074]).  The remainder limitation in regards to timing or drying is optional as claimed (as claim uses “and/or” limitation). 
As for claims 12-13, JF Polymers Co LTD further teach additional functionalizing step on the product either during or after treatment includes painting, electroplating, or other technique that require a particular texture ([0029]). 
As for claim 14, JF Polymers Co LTD further teach during at least one of the application steps including distribution means such as ultrasound unit (see [0041]).
As for claim 16, JF Polymers Co LTD teach all the limitation including additional functionalizing step on the product either during or after treatment includes painting, electroplating, or other technique that require a particular texture, thus it necessary includes using fining agent or dye or colorant as claimed ([0029]).
As for claims 18-19, JF Polymers Co LTD further teach wherein the element (product) is made by sintering/melting including selective laser sintering or binder jetting process as claimed ([0033]), and wherein the polymer is polyamide selected from thermoplastic polyamide, or co-polyamide ([0031], styrene polymer, or polycarbonates (see [0031]). 
As for claim 21, JF Polymers Co LTD teach wherein treatment agent recovery step is carried out by removing treating agent with a filtration unit with absorbed solvent (see Fig 2 item 216; [0034]). Claim includes the term desorbing the solvent, however, nothing presented in the specification shows how desorbing the solvent is conducted. 
As for claim  22, JF Polymers Co LTD further teach wherein the treating agent is applied until the surface roughness has been reduced by 2 to 20 micron and the resultant element surface roughness Ra is from 0.3 to 10 micron (see [0057]). 
Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zinniel (US 8,075,300 B2).
For claim 24, Zinniel teaches a device for treatment of an element (product) made by additive manufacturing process, comprising: a chamber (Fig 2. Item vapor chamber 18) with a lid (Fig. 2. Item 21-sliding door), at least one element contact area (Fig 2 item 34-plate), a dosing unit for treating agent comprising a solvent feed line for feeding solvent into chamber from a solvent container (Fig 4 item 24-solvent tank which includes feed line for feeding solvent into chamber 18; see col 2 lines 32-35  teaches using valve and 51-65), and a dosing means optionally at least one distributor or a fan propeller, a withdrawal unit comprising a pump (Fig 5 item 69-pump), and/or at least one recovery unit comprising at least one filter unit or a recovery trap (Fig 5 item 68-water separator, see col 5 lines 30-50). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 11, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over JF Polymers Co LTD (WO 2016/201614 A1).
As for claim 8, JF Polymers Co LTD teach the treating agent comprising at least ethanol ([0038]), and suggests heating element used to heat the liquid in the container and not to exceed boiling point of the liquid (see [0043]). It is noted that depending on the specific treating agent used, it would have been obvious to one skilled in the art to use low temperatures, or have optimized temperature, for providing effective result of smoothing the product efficiently without damaging the product. See In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
As for claim 7 and 11, JF Polymers Co LTD teach the treating agent comprising at least including isopropanol for smoothing rough surfaces ([0038]), however, fails to explicitly teach the treating agent being hexafluoroisopropanol (HFIP) and the treating agent is applied under a pressure of about 0.01 to about .9 bar. 
The examiner takes official notice that the use of hexafluoroisopropanol (HFIP) for smoothing desired type of thermoplastic is known, and therefore would be obvious choice of alternative materials to the isopropanol. Furthermore, since smoothing surface requires agitation/vibration as shown above by JF Polymers Co LTD ,  alternatively using optimized pressure while applying treating agent would similarly provide desired surface effect for smoothing rough surface and this would have been obvious straightforward possibilities one ordinary skill would have, without the exercise of inventive skill to arrive at the subject matter of claim 11.
As for claim 21, JF Polymers Co LTD teach wherein treatment agent recovery step is carried out by removing treating agent with a filtration unit with absorbed solvent (see Fig 2 item 216; [0034]). Claim includes the term desorbing the solvent, however, nothing presented in the specification shows how desorbing the solvent is conducted, and this step may be obvious over JP polymers Co LTD as it includes similar removal steps. 
Claims 10  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JF Polymers Co LTD (WO 2016/201614 A1) in  view Zinniel (US 2008/0169585 A1).
As for claims 10 and 15, JF Polymers Co LTD teach all the limitations to the including treating agent for smoothing, however, fails to teach further using an aqueous composition; wherein the post-processing step comprises step comprises treating the element with a post-processing composition.. 
Zinniel teaches after smoothing, it is necessary to wash the element to remove any residual particles (see [0033]). It would have been obvious to one ordinary skill in the art at the time of effective filing of the application to modify the process taught by JF Polymers Co LTD with further including aqueous composition (washing) (as post-processing composition), step as taught by Zinniel, for the benefit removing unwanted any residual particles. 
Claim 17  are rejected under 35 U.S.C. 103 as being unpatentable over JF Polymers Co LTD (WO 2016/201614 A1) in  view Sherwood et al (US 6,713,125 B1).
As for claim 17, JF Polymers Co LTD teach all the limitation including additional functionalizing step on the product either during or after treatment includes painting, electroplating, or other technique that require a particular texture ([0029]). However, fails to teach dye solution is applied having a temperature in the range of about 50 to about 95 oC, wherein the temperature is maintained over the treatment period or is increased or decreased continuously or incrementally. 
In the same field of endeavor, Sherwood et al. teach submerging 3D object in heated dye between 45 oC and 80 OC in order to coat it for surface finishing (see example 1, col 10 lines 40-60).
It would have been obvious to one ordinary skill in the art at the time of the effective filing of the application to  combine the steps as taught by JF Polymers Co LTD  with using  known coating  method as taught by Sherwood et al with heated dye, for the benefit of efficiently coating the article formed without damaging. Furthermore, maintaining the temperature as claimed would have been obvious in view of Sherwood et al. for efficiently coating.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 8,075,300 B2) in view of Evans Jr Herbert (US 5,248,456 A). 
As for claim 25, Zinniel teach all the limitations to the claim invention as discussed above, however, fails to teach the chamber is a vacuum unit or chamber comprising a microwave and/or ultrasound unit.
In the same field of endeavor, Herbert teaches the chamber comprising ultrasound unit (see col 22 lines 28-33). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention was effectively filed to combine the chamber as taught by Zinniel with further including ultrasound unit, as taught by Herbert, for the benefit of efficiently post-processing formed product for further benefit of having desired properties in the article produced. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0344632 A1 – Deng et al teach dissolving PLGA in hexafluoroisiopropanol for smoothing filaments.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743